DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. The applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability. 37 CFR 1.56.

Drawings
The drawings are objected to because:  
In paragraph [0039], the outer diameter is noted as 270, however the outer diameter is labeled 272 in the drawing of Fig. 2B;
In paragraph [0040], the inner diameter is noted as 364, however, the inner diameter is labeled 264 in the drawing of Fig. 3;
In paragraph [0040], the thicker perimeter region is noted as 362 or 364, however, the thicker perimeter region is only labeled 362 in Fig. 3;
In paragraph [0049], the thicker perimeter region is noted as 562a, however, the thicker perimeter region is labeled 572a in Fig. 5A.
In paragraph [0049], the thinner central region is noted as 564a, however, the thinner central region is labeled 574a in Fig. 5A.
In paragraph [0050], the thicker perimeter region is noted as 562b, however, the thicker perimeter region is 572b in Fig. 5B.
In paragraph [0050], the thinner central region is noted as 564b, however, the thinner central region is 574b in Fig. 5B.
In paragraph [0051], the thinner central region is noted as 664, however, the thinner central region is 674 in Fig. 6A.
In paragraph [0051], the thicker peripheral region is noted as 662, however, the thicker central region is 672 in Fig. 6A.
In paragraph [0053], the thinner central region is noted as 764, however, the thinner central region is 774 in Fig. 7.
In paragraph [0053], the thicker peripheral structure is noted as 762, however, the thicker peripheral structure is 772 in Fig. 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In paragraph [0046], the membrane 230 is mentioned twice, but it is not in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 9, element 920 is in the drawings, but not in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Claim 10 contains the phrase “of the of the” which is not grammatically correct; and,
Claim 20 must end with a period.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sealing structure” in claims 8, 9, 11, and 12;
“the retaining structure” in claims 1, 9, 10, 12, and 17; and,
“the reinforcing structure” in claims 1, 2, 3, 4, 17, 18, and 20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 17, 18, and 20 are being 
“a sealing structure” – a planar structure sealed to the bioreactor wall and surrounds the open proximal end of the channel to install the gas-permeable well through a hole or port in the wall of the bioreactor (specification as filed, paragraphs [0033], [0055], and [0059]); 
“a retaining structure” – at least one flange extending inwardly from the interior wall of the channel and configured to inhibit translation of the gas-permeable membrane in at least one direction along the channel (specification as filed, paragraph [0008]); and,
“reinforcing structure” – an interwoven mesh or perforated screen that includes stainless steel, is gas-impermeable, and can contain a ring either fully or partially embedded in the gas-permeable membrane (specification as filed, paragraphs [0005] to [0007]).

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at or near the periphery of the gas-impermeable membrane” in claim 4 is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392).
	Regarding claim 1, Baumfalk discloses a gas-permeable (paragraph [0016]) well (paragraph [0012], “sensor adapter”) for use with a bioreactor (paragraph [0008]), the gas-permeable (paragraph [0016]) well (paragraph [0012], “sensor adapter”) comprising: a gas-permeable membrane (paragraph [0016]); and a retaining structure (Fig. 1, element 12) configured to retain the gas-permeable membrane (paragraph [0016]).

	Rao discloses a reinforcing structure (Rao, paragraph [45]). 
In the analogous art of bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the container of the sensor adapter of Baumfalk with the reinforced stainless steel mesh of Rao in order to reinforce the weak part of the non-invasive sensing system (Rao, paragraph [45]).
Regarding “for use with a bioreactor” a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). Applicant is also reminded that the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114.
Regarding the limitation “a gas-impermeable reinforcing structure”, the reinforcing structure of Rao is a mesh stainless steel, and therefore it is implicit that the stainless steel would be gas-impermeable.
	Regarding the limitation “the gas-impermeable reinforcing structure including at least one aperture extending therethrough”, the reinforcing structure of Rao is a mesh of stainless steel, and therefore it is implicit that a mesh would have pores with a given pore size. These pores would be considered apertures.
	Regarding claim 2, Baumfalk does not disclose that the gas-impermeable reinforcing structure includes an interwoven mesh.

	Regarding claim 4, Baumfalk discloses a ring (Fig. 1, element 18 “sealing ring”). 
	Baumfalk does not disclose the gas-impermeable reinforcing structure.
	Rao discloses the gas-impermeable reinforcing structure (paragraph [45]).
	Neither Baumfalk nor Rao discloses that the ring is disposed at or near the periphery of the gas-impermeable reinforcing structure.
	It would have been obvious to one skilled in the art before the effective filing date to modify the ring of Baumfalk to be disposed at or near the periphery of the gas-impermeable structure of Rao in order to better seal off the sensor recess with an O-ring (Rao, paragraph [52]).
	Regarding claim 5, Baumfalk discloses a ring (Fig. 1, element 18 “sealing ring”), and the gas-permeable membrane (paragraph [0016]).
	Baumfalk does not disclose that the ring is partially embedded within the gas-permeable membrane.
Regarding this limitation, absent unexpected results, making parts integral would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 8, Baumfalk discloses a sealing structure (Fig. 1, element 5) configured to allow the gas-permeable well (paragraph [0012] and [0016], “sensor adapter”) to be installed in a wall (Fig. 1, element 4) of a bioreactor (paragraph [0008]).
Baumfalk does not disclose the reinforced gas-permeable well.
Baumfalk in view of Rao discloses the reinforced gas-permeable well (Rao, paragraph [45], and see claim 1).
Regarding claim 13, Baumfalk discloses a bioreactor (paragraph [0008]). 

Baumfalk in view of Rao discloses the reinforced gas-permeable well of claim 1 (see claim 1).
Regarding claim 17, Baumfalk discloses a gas-permeable well (paragraph [0012], “sensor adapter”) for use with a bioreactor (paragraph [0008]), the gas-permeable well (paragraph [0012], “sensor adapter”) comprising: a gas-permeable membrane (paragraph [0016]); and a retaining structure (Fig. 1, element 12) configured to retain the gas-permeable membrane (paragraph [0016]).
Baumfalk does not disclose the reinforced gas-permeable membrane including a reinforcing structure, which decreases the permeability of the gas-permeable membrane in an area adjacent the reinforcing structure.
Rao discloses the reinforced gas-permeable membrane (paragraph [45]) including a reinforcing structure (paragraph [45]).
Regarding the limitation “for use with a bioreactor” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).	
Regarding the limitation “a reinforcing structure which decreases the permeability of the gas-permeable membrane in an area adjacent the reinforcing structure”, the stainless steel of the reinforcing structure would implicitly decrease the permeability of the gas-permeable membrane in an area adjacent the reinforcing structure.
Regarding claim 18, Baumfalk does not disclose that the reinforcing structure includes at least one region of increased thickness, and wherein the at least one region of increased thickness extends around the periphery of the reinforced gas-permeable membrane. 
Rao discloses the reinforcing structure (paragraph [45]). 

	Regarding claim 19, Baumfalk discloses an O-ring or gasket (Fig. 1, element 18 “sealing ring”).
	Baumfalk does not disclose that the at least one region of increased thickness comprises an integrated O-ring or gasket.
	Regarding the limitation “the at least one region of increased thickness comprises an integrated O-ring or gasket”, absent unexpected results, making parts integral would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
	Regarding claim 20, Baumfalk discloses the gas-permeable membrane (paragraph [0016]). 
Baumfalk does not disclose the reinforcing structure. 
Rao discloses that the reinforcing structure (paragraph [45]) comprises a gas-impermeable reinforcing structure (paragraph [45]) at least partially embedded within (paragraph [45]) the gas-permeable membrane.
Regarding the limitation “comprising at least one aperture extending therethrough”, since the reinforcing structure is a mesh, it is implicit that the mesh has pore size and therefore apertures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) as applied to claims 1-2, 4-5, 8, 13, and 17-20 above, further in view of Ecker (DE 3029153).
Regarding claim 3, Baumfalk does not disclose that the gas-impermeable reinforcing structure includes a perforated screen.
Ecker discloses that the gas-impermeable reinforcing structure includes a perforated screen (abstract).
In the analogous art of polymer membranes used in analysis devices, it would have been obvious to one skilled in the art before the effective filing date to modify the materials of the container of the sensor adapter with the perforated metal reinforced polymer membrane of Ecker in order to have a high permeation rate, low thickness for a fast response time, and high mechanical strength (Ecker, abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) as applied to claims 1-2, 4-5, 8, 13, and 17-20 above, further in view of Beese (US 2011/0111489).
Regarding claim 6, Baumfalk discloses the gas-permeable membrane (paragraph [0016]).
Baumfalk does not disclose that the gas-permeable membrane includes silicone.
Beese discloses a gas-permeable membrane that includes silicone (paragraph [0049]).
In the analogous art of sensor adapters, it would have been obvious to one skilled in the art before the effective filing date to substitute the gas-permeable membrane of Baumfalk with the gas-permeable membrane of Beese that includes silicone in order to allow for non-toxic .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) as applied to claims 1-2, 4-5, 8, 13, and 17-20 above, further in view of Feng (US 8,828,202).
Regarding claim 7, Baumfalk discloses a channel (Fig. 1) configured to receive a sensor therein (Fig. 1, elements 15 and 16 “sensors”), and the gas-permeable membrane (paragraph [0016]).
Baumfalk does not disclose allowing the sensors to be positioned adjacent the reinforced gas-permeable membrane.
Rao discloses the reinforced gas-permeable membrane (paragraph [45]).
In the analogous art of bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the container of the sensor adapter of Baumfalk with the reinforced stainless steel mesh of Rao in order to reinforce the weak part of the non-invasive sensing system (Rao, paragraph [45]).
Baumfalk in view of Rao does not disclose allowing the sensors to be positioned adjacent the reinforced gas-permeable membrane.
Feng discloses allowing the sensors to be positioned adjacent a gas-permeable membrane (Figs. 1 or 6).
In the analogous art of dissolved oxygen sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the container of the sensor adapter of 
	Regarding claim 9, Baumfalk discloses additionally comprising a channel (paragraph [0012]) extending between the sealing structure (Fig. 1, element 5) and the retaining structure (Fig. 1, element 12), the channel (paragraph [0012]) configured to allow a sensor to be positioned (paragraph [0012]), and a gas-permeable membrane (paragraph [0016]).
Baumfalk does not disclose allowing the sensor to be positioned adjacent the reinforced gas-permeable membrane.
	Baumfalk in view of Rao discloses the reinforced gas-permeable membrane (Rao, paragraph [45]).
	Baumfalk in view of Rao does not disclose allowing the sensor to be positioned adjacent the reinforced gas-permeable membrane.
	Feng discloses allowing the sensor to be positioned adjacent a gas-permeable membrane (Fig. 1 or 6).
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) and Feng (US 8,828,202), as applied to claims 7 and 9 above, further in view of Beese (US 2011/0111489).
Regarding claim 10, Baumfalk in view of Rao and Feng does not disclose that the retaining structure comprises at least one flange extending inwardly from the interior wall of the channel configured to inhibit translation of the gas-permeable membrane in at least one direction along the channel.

In the analogous art of sensor adapters, it would have been obvious to one skilled in the art before the effective filing date to modify the container of the sensor adapter of Baumfalk in view of Rao and Feng with the inwardly extending flange of Beese in order to fasten the membrane onto the sealing structure (Beese, paragraphs [0054] to [0055]).
Regarding the limitation “configured to inhibit translation of the gas-permeable membrane in at least one direction along the channel” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 11, Baumfalk discloses that the gas-permeable membrane (paragraph [0016]) is oriented at an angle (Fig. 1, 90-degree angle) to the sealing structure (Fig. 1, element 5).
Baumfalk does not disclose the reinforced gas-permeable membrane.
Rao discloses the reinforced gas-permeable membrane (paragraph [45]).
In addition, regarding the limitation “that the reinforced gas-permeable membrane is oriented at an angle to the sealing structure”, absent unexpected results, changes in the shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 12, Baumfalk discloses a channel (paragraph [0012]) extending between the sealing structure (Fig. 1, element 5) and the retaining structure (Fig. 1, element 12).
Baumfalk does not disclose a reinforced gas-permeable membrane wherein the reinforced gas-permeable membrane is oriented at an angle to the axis of the channel (paragraph [0012]).
Rao discloses a reinforced gas-permeable membrane (paragraph [45]).

Regarding the limitation, “the reinforced gas-permeable membrane is oriented at an angle to the axis of the channel”, absent unexpected results, change in shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
In the analogous art of stirred tank reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of modified Baumfalk with the reinforced gas-permeable membrane oriented at an angle to the axis of the channel in order to be able to mount the gas-permeable membrane adapter on the top side edge of the bioreactor.

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) as applied to claims 1-2, 4-5, 8, 13, and 17-20 above, further in view of Jaques (US 2018/0010082).
Regarding claim 14, Baumfalk discloses that the bioreactor (paragraph [0008]) has flexible walls (paragraph [0033]).
Baumfalk does not disclose a single-use bioreactor.
Jaques discloses a single-use bioreactor (abstract).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Baumfalk with the bioreactor single-usage of Jaques in order to reduce capital costs, turnaround time between batches, and the burden of cleaning validation (Jaques, paragraph [0003]).
In addition, regarding the limitation “single-use”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
claim 15, Baumfalk does not disclose that the bioreactor comprises an internal volume of greater than 2 liters.
Jaques discloses that the bioreactor comprises an internal volume of greater than 2 liters (paragraph [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baumfalk (US 2012/0097557) in view of Rao (WO 2010/148392) as applied to claims 1-2, 4-5, 8, 13, and 17-20 above, further in view of Akers (US 2004/0203140).
Regarding claim 16, Baumfalk does not disclose that the bioreactor comprises a reusable bioreactor having rigid walls.
Akers discloses that the bioreactor comprises a reusable bioreactor (paragraph [0036]) having rigid walls (paragraph [0036]).
In the analogous art of bioreactor systems, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Baumfalk with the rigid and reusable bioreactor of Akers in order to have a non-reactive and sterilizable chamber (Akers, paragraph [0036]) that does not undergo deforming or cracking during multiple sterilizations by steam, gas, or radiation (Akers, paragraph [0051]) for optimizing the growth parameters for the production of a particular product (Akers, paragraph [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799